IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT


                            No. 98-31386
                          Summary Calendar


MASSOOD DANESH PAJOOH,

                                          Petitioner-Appellant,
versus

IMMIGRATION AND NATURALIZATION
SERVICE; CARL CASTERLINE, Warden,

                                          Respondents-Appellees.
                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 98-CV-2050
                       --------------------
                          October 28, 1999

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Massood Danesh Pajooh, federal prisoner #72872-079, appeals

from the district court’s dismissal of his federal habeas

petition for lack of jurisdiction.   The respondent has filed a

motion to dismiss the appeal for lack of subject-matter

jurisdiction.   The respondent’s motion to dismiss is GRANTED.

See 8 U.S.C. § 1252(g); Reno v. American-Arab Anti-Discrimination

Committee, 119 S. Ct. 936, 943 (1999).   All other outstanding

motions are DENIED.

     APPEAL DISMISSED.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.